HOOD, Judge.
Leamon H. Robson instituted this suit against Mr. and Mrs. Loyd R. King, Sr., for damages for personal injuries allegedly sustained by plaintiff as the result of a motor vehicle collision. The trial court rendered judgment in favor of defendants, and plaintiff has appealed. '
This is a companion to the case of Ford v. King, 193 So.2d 902, which case is being decided by us on this date.
For the reasons which we assigned in the companion suit instituted by Bryant Ford, we conclude that the sole proximate cause of the accident was the negligence of Loyd R. King, Jr., in failing to maintain a proper lookout and in failing to yield the right of way to the oncoming Robson car. His negligence in those particulars was the sole proximate cause of the accident.
We are not confronted with the question of whether plaintiff was guilty of contributory negligence, because the defendants have not pleaded or urged any such defense. Plaintiff, therefore, is entitled to recover for the damages which he sustained as a result of this accident. As we pointed out in the Ford case, however, he may recover only from Loyd R. King, Sr., the father of the driver of the car.
Robson is a 60 year old negro man. As a result of this accident he sustained a laceration of the scalp, which was immediately cleaned and repaired by sutures. He was seen by the treating physician only one time and he later had the stitches removed by another doctor, who did not testify. He apparently did not seek or obtain any other medical treatment. He stated that he had “trouble" with his injury for about three weeks after the accident, and that he still has headaches and a scar on his forehead. The evidence does not show that there is any connection between the headaches of which he complains and the accident.
We think an award of $500.00 for the injuries sustained by plaintiff in this suit would be fair and adequate. The record does not show what, if any, medical expenses were incurred by him in the treatment of this injury.
For the reasons herein set out, the judgment appealed from is reversed, and judg*907ment is hereby rendered in favor of plaintiff, Leamon H. Robson, and against defendant, Loyd R. King, Sr., for the sum of $500.00, with interest thereon at the rate of five percent per annum from date of judicial demand, until paid, and for all costs of this suit. The costs of this appeal are assessed to defendant-appellee, Loyd R. King, Sr.
Reversed and Rendered.